Exhibit 10.106

CENTRAL VALLEY COMMUNITY BANK
AMENDED SPLIT DOLLAR AGREEMENT AND ENDORSEMENT
THIS AMENDED SPLIT DOLLAR AGREEMENT AND ENDORSEMENT is entered into as of this
    18th     day of     December , 2013, by and between Central Valley Community
Bank (the “Bank”), a California-chartered bank located in Fresno, California and
LOUIS McMURRAY, a Director of the Bank (the “Director”). The Endorsement
attached as Exhibit A and the Beneficiary Designation form attached as Exhibit B
are incorporated by reference and made a part of this Agreement.
To encourage the Director to remain a member of the Bank’s Board of Directors,
the Bank is willing to divide the death proceeds of one or more life insurance
policies on the Director’s life. The Bank will pay life insurance premiums from
its general assets.
This Agreement supersedes that certain Split Dollar Agreement And Endorsement
dated February 13, 2002, as amended on January 8, 2003, and on March 21, 2012.
ARTICLE 1
GENERAL DEFINITIONS
Capitalized terms not otherwise defined in this Split Dollar Agreement And
Endorsement are used herein as defined in the Second Amended and Restated
Director Deferred Fee Agreement dated as of February 13, 2002, as amended June
18, 2003, and January 1, 2009 (the “Deferred Fee Agreement”). The following
terms shall have the meanings specified:
“Insurer” means Security Life Insurance Company of Denver and West Coast Life
Insurance Company.
“Policy” means the following insurance policy numbers:
U200002177 Security Life Insurance Company of Denver
ZUA343934 West Coast Life Insurance Company


“Insured” means the Director.
ARTICLE 2    
POLICY OWNERSHIP INTERESTS
2.1    Bank Ownership. The Bank is the sole owner of the Policy and shall have
the right to exercise all incidents of ownership. The Bank shall be the
beneficiary of any death proceeds remaining after the Director’s interest has
been paid under Section 2.2.
2.2    Director’s Interest. The Director shall have the right to designate the
beneficiary(ies) of death proceeds. Upon the death of the Insured, the Insured’s
beneficiaries shall be entitled to an amount equal to the balance of the
Deferral Account maintained by the Bank for the Insured under the Deferred Fee
Agreement as of the date of the Insured’s death. However, the amount paid to the
Insured, the Insured’s transferee and the Insured’s beneficiary(ies) or estate
shall be reduced by any amounts paid under the Deferred Fee Agreement and the
Insured, the Insured’s transferee and the Insured’s beneficiary(ies) or estate
shall have no rights or interests in the Policy beyond the amount due and
payable. The Director shall also have the right to elect and change settlement
options specified in the Policy that may be permitted. However, the Director,
the Director’s transferee and the Director’s beneficiary(ies) or estate shall
have no rights or interests in the Policy for that portion of the death proceeds
designated in this Section 2.2 if Termination of Service of the Director shall
have previously occurred as a result of Termination for Cause under the Deferred
Fee Agreement.
2.3    Option to Purchase. The Bank shall not sell, surrender, or transfer
ownership of the Policy while this Split Dollar Agreement and Endorsement is in
effect without first giving the Director or the Director’s transferee a right of
first refusal to purchase the Policy for the Policy’s interpolated terminal
reserve value. The right of first refusal to purchase the Policy must be
exercised within 6o days after the date the Bank gives written notice of the
Bank’s intention to sell, surrender, or transfer ownership of the Policy. This
provision shall not impair the right of the Bank to terminate this Split Dollar
Agreement and Endorsement.
2.4    Comparable Coverage. Upon execution of this Agreement, the Bank shall
maintain the Policy in full force and effect, and the Bank shall not amend,
terminate or otherwise abrogate the Director’s interest in the Policy unless the
Bank (a) replaces the Policy with a comparable insurance policy to cover the
benefit provided under this Split Dollar Agreement and Endorsement and (b)
executes a new Split Dollar Agreement and Endorsement and Endorsement for the
comparable insurance policy. The Policy or any comparable policy shall be
subject to the claims of the Bank’s creditors.
ARTICLE 3    
PREMIUMS
3.1    Premium Payment. The Bank shall pay any premiums due on the Policy.
3.2    Imputed Income. The Bank shall impute income to the Director in an amount
equal to (a) the current term rate for the Director’s age, multiplied by (b) the
net death benefit payable to the Director’s beneficiary(ies). The “current term
rate” is the minimum amount required to be imputed under IRS Revenue Rulings
64-328 and 66-110, or any subsequent applicable authority.
ARTICLE 4    
ASSIGNMENT
The Director may assign without consideration all interests in the Policy and in
this Split Dollar Agreement to any person, entity or trust. If the Director
transfers all of the Director’s interest in the Policy, then all of the
Director’s interest in the Policy and in the Split Dollar Agreement and
Endorsement shall be vested in the Director’s transferee, who shall be
substituted as a party hereunder, and the Director shall have no further
interest in the Policy or in this Split Dollar Agreement and Endorsement.
ARTICLE 5    
INSURER
The Insurer shall be bound only by the terms of the Policy. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits, and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Split Dollar Agreement and Endorsement.
ARTICLE 6    
CLAIMS PROCEDURE
6.1    Claims Procedure. The Bank shall notify in writing any person or entity
making a claim under this Split Dollar Agreement and Endorsement (the
“Claimant”) of his or her eligibility or ineligibility for benefits under this
Split Dollar Agreement and Endorsement. The Bank shall provide the written
notice within 90 days after Claimant’s written application for benefits. If the
Bank determines that the Claimant is not eligible for benefits or full benefits,
the notice shall set forth (a) the specific reasons for the denial, (b) a
specific reference to the provisions of this Split Dollar Agreement and
Endorsement on which denial is based, (c) a description of any additional
information or material necessary for the Claimant to perfect his or her claim,
and a description of why it is needed, and (d) an explanation of this Split
Dollar Agreement and Endorsement s claims review procedure and other appropriate
information concerning the steps to be taken if the Claimant wishes to have the
claim reviewed. If the Bank determines that there are special circumstances
requiring additional time to make a decision, the Bank shall notify the Claimant
of the special circumstances and the date by which a decision is expected to be
made, extending the time for up to an additional 90 days.
6.2    Review Procedure. If the Bank determines that the Claimant is not
eligible for benefits or full benefits, or if the Claimant believes that he or
she is entitled to greater or different benefits, the Claimant shall have the
opportunity to have his or her claim reviewed by the Bank by filing a petition
for review with the Bank within 60 days after receipt of the written notice
issued by the Bank. The Claimant’s petition shall state the specific reasons the
Claimant believes entitle him or her to benefits or to greater or different
benefits. Within 60 days after the Bank’s receipt of the petition, the Bank
shall give the Claimant (and counsel, if any) an opportunity to present his or
her position to the Bank verbally or in writing, and the Claimant (or counsel)
shall have the right to review the pertinent documents. The Bank shall notify
the Claimant of the Bank’s decision in writing within the 60-day period, stating
specifically the basis of its decision and identifying the specific provisions
of this Split Dollar Agreement and Endorsement on which the decision is based.
If, because of the need for a hearing, the 60-day period is not sufficient, the
decision may be deferred for up to another 60-day period at the election of the
Bank, but notice of this deferral must be given to the Claimant.
ARTICLE 7    
AMENDMENTS AND TERMINATION
7.1    Amendment. This Split Dollar Agreement and Endorsement may be amended
only by a writing signed by the Bank and the Director.
7.2    Termination of Agreement. This Split Dollar Agreement and Endorsement
shall terminate upon the occurrence of any of the following events:
(a)
The Insured is discharged or removed from service as a Director of the Bank for
Cause. The term “Cause” shall mean any of the following: (1) gross negligence or
gross neglect of duties, (2) the commission of a felony or the commission of a
misdemeanor involving moral turpitude, (3) fraud, disloyalty, dishonesty, or
willful violation of any law or material policy of the Bank committed in
connection with the Director’s service and, in the Bank’s sole judgment,
resulting in an adverse effect on the Bank, or

(b)
Surrender, lapse, or other termination of the Policy by the Bank, or

(c)
Distribution of the death benefit proceeds in accordance with Section 2.2 above,
or

(d)
Payment in full by the Bank to the Director of the Deferral Account maintained
by the Bank pursuant to the Deferred Fee Agreement.

ARTICLE 8    
MISCELLANEOUS
8.1    Binding Effect. This Split Dollar Agreement and Endorsement shall bind
the Director and the Bank and their beneficiaries, survivors, executors,
administrators and transferees, and any Policy beneficiary.
8.2    No Guarantee of Employment. This Split Dollar Agreement and Endorsement
is not an employment policy or contract. It does not give the Director the right
to remain a Director of the Bank, nor does it interfere with the right of the
Bank’s stockholder(s) not to re-elect the Director or the right of the
stockholder(s) or the Board to remove an individual as a Director of the Bank.
This Split Dollar Agreement and Endorsement also does not require the Director
to remain a Director or interfere with the Director’s right to terminate service
at any time.
8.3    Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Director, the Bank shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Bank to expressly
assume and agree to perform this Split Dollar Agreement and Endorsement in the
same manner and to the same extent that the Bank would be required to perform
this Split Dollar Agreement and Endorsement if no succession had occurred. The
Bank’s failure to obtain such an assumption agreement before succession becomes
effective shall be considered a breach of the Split Dollar Agreement and
Endorsement and shall entitle the Director to the Change of Control benefit
payable under the Deferred Fee Agreement.
8.4    Applicable Law. The Split Dollar Agreement and Endorsement and all rights
hereunder shall be governed by and construed according to the internal
substantive laws of the State of California, disregarding principles of conflict
of laws.
8.5    Entire Agreement. This Split Dollar Agreement and Endorsement and the
Deferred Fee Agreement constitute the entire agreement between the Bank and the
Director concerning the subject matter hereof. No rights are granted to the
Director under this Split Dollar Agreement and Endorsement other than those
specifically set forth herein.
8.6    Administration. The Bank shall have all powers necessary to administer
this Split Dollar Agreement and Endorsement, including but not limited to the
power to:
(a)
interpret the provisions of the Split Dollar Agreement and Endorsement,

(b)
establish and revise the method of accounting for the Split Dollar Agreement and
Endorsement,

(c)
maintain a record of benefit payments, and

(d)
establish rules and prescribe forms necessary or desirable to administer the
Split Dollar Agreement.

8.7    Named Fiduciary. The Bank shall be the named fiduciary and plan
administrator under this Split Dollar Agreement and Endorsement. The Bank may
delegate to others certain aspects of management and operational
responsibilities, including the employment of advisors and the delegation of
ministerial duties to qualified individuals.
8.8    Severability. If for any reason any provision of this Split Dollar
Agreement and Endorsement is held invalid, such invalidity shall not affect any
other provision of this Split Dollar Agreement and Endorsement not held invalid,
and each such provision shall continue in full force and effect to the full
extent consistent with the law. If any provision of this Split Dollar Agreement
and Endorsement is held invalid in part, such invalidity shall in no way affect
the remainder of such provision not held so invalid, and the remainder of such
provision together with all other provisions of this Split Dollar Agreement and
Endorsement shall continue in full force and effect to the full extent
consistent with the law.
8.9    Headings. The headings herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Split Dollar Agreement and Endorsement.
8.10    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice.
(a)
If to the Bank, to:    Board of Directors

Central Valley Community Bank
7100 N. Financial Dr., Suite 101
Fresno, California 93720


(b)
If to the Director, to:    LOUIS McMURRAY

    
    
and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.
IN WITNESS WHEREOF, the Bank and the Director have signed this Split Dollar
Agreement and Endorsement as of the date and year first written above.
DIRECTOR
/s/Louis McMurray
LOUIS McMURRAY
CENTRAL VALLEY COMMUNITY BANK
By: /s/Daniel J. Doyle   
Daniel J. Doyle
Its: President & Chief Executive Officer





EXHIBIT A


SPLIT DOLLAR POLICY ENDORSEMENT
CENTRAL VALLEY COMMUNITY BANK
Policy No. U200002177 Security Life Insurance Company of Denver
Policy No. ZUA343934 West Coast Life Insurance Company
Insured: LOUIS McMURRAY
Supplementing and amending the application for insurance to Security Life
Insurance Company of Denver and West Coast Life Insurance Company,
(collectively, the “Insurer”) on LOUIS McMURRAY, the applicant requests and
directs that:
BENEFICIARIES
1.Central Valley Community Bank, located in Fresno, California, shall be the
beneficiary of any death proceeds remaining after the Insured’s interest has
been paid under paragraph (2) below.
2.    The Insured or the Insured’s transferee shall designate the
beneficiary(ies) of death proceeds. Upon the death of the Insured, the Insured’s
beneficiaries shall be entitled to an amount equal to the balance of the
Deferral Account maintained by the Bank for the Insured under the Second Amended
and Restated Director Deferred Fee Agreement as of the date of the Insured’s
death. However, the amount paid to the Insured, the Insured’s transferee and the
Insured’s beneficiary(ies) or estate shall be reduced by any amounts paid under
the Second Amended and Restated Director Deferred Fee Agreement and the Insured,
the Insured’s transferee and the Insured’s beneficiary(ies) or estate shall have
no rights or interests in the Policy beyond the amount due and payable.
OWNERSHIP
3.    The Owner of the Policy shall be Central Valley Community Bank. The Owner
shall have all ownership rights in the Policy except as may be specifically
granted to the Insured or the Insured’s transferee in paragraph (4) of this
endorsement.
4.    The Insured or the Insured’s transferee shall have the right to assign his
or her rights and interests in the Policy with respect to that portion of the
death proceeds designated in paragraph (2) of this endorsement, and to exercise
all settlement options with respect to such death proceeds.
5.    Notwithstanding the provisions of paragraph (4) above, the Insured, the
Insured’s transferee, or the Insured’s beneficiary(ies) or estate shall have no
rights or interests in the Policy with respect to that portion of the death
proceeds designated in paragraph (2) of this endorsement if the Insured’s
service with Central Valley Community Bank is terminated because of Termination
for Cause under the Second Amended and Restated Director Deferred Fee Agreement.
6.    
MODIFICATION OF ASSIGNMENT PROVISIONS OF THE POLICY
7.    Upon the death of the Insured, the interest of any collateral assignee of
the Owner of the Policy designated in (3) above shall be limited to the portion
of the proceeds described in paragraph (2) above.
OWNER’S AUTHORITY
8.    The Insurer is hereby authorized to recognize the Owner’s claim to rights
hereunder without investigating the reason for any action taken by the Owner,
including the Owner’s statement of the amount of premiums the Owner has paid on
the Policy. The signature of the Owner shall be sufficient for the exercise of
any rights under this Endorsement and the receipt of the Owner for any sums
received by it shall be a full discharge and release therefore to the Insurer.
The Insurer may rely on a sworn statement in form satisfactory to it furnished
by the Owner, its successors or assigns, as to their interest and any payments
made pursuant to such statement shall discharge Central Valley Community Bank
accordingly.
9.    Any transferee’s rights shall be subject to this Endorsement.
10.    The Owner accepts and agrees to this split dollar endorsement.
11.    The undersigned is signing in a representative capacity and warrants that
he or she has the authority to bind the entity on whose behalf this document is
being executed.
Signed by Central Valley Community Bank at Fresno, California, this _____ day of
__________________, 2013.
CENTRAL VALLEY COMMUNITY BANK
By: /s/ Daniel J. Doyle   
Daniel J. Doyle
Its: President & Chief Executive Officer
 



The Insured accepts and agrees to the foregoing.
Signed at Fresno, California, this _____ day of __________________, 2013.
INSURED
/s/Louis McMurray    
LOUIS McMURRAY
 
EXHIBIT B


BENEFICIARY DESIGNATION
Central Valley Community Bank
Fresno, CA
Split Dollar Plan
I, Louis McMurray, designate the following as beneficiary of benefits under the
Agreement payable following my death:
Primary:
   
   %
   
   %
Contingent:
 
   
   %
   
   %

Notes:
•
Please PRINT CLEARLY or TYPE the names of the beneficiaries.

•
To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

•
To name your estate as beneficiary, please write “Estate of [your name]”.

•
Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Administrator, which shall be effective only upon
receipt and acknowledgment by the Administrator prior to my death. I further
understand that the designations will be automatically revoked if the
beneficiary predeceases me, or, if I have named my spouse as beneficiary and our
marriage is subsequently dissolved.
Name:    Louis McMurray
Signature:             Date:             
SPOUSAL CONSENT (Required if Spouse not named beneficiary):
I consent to the beneficiary designation above, and acknowledge that if I am
named beneficiary and our marriage is subsequently dissolved, the designation
will be automatically revoked.
Spouse Name:                   
Signature:       Date: _____________

Received by the Plan Administrator this      day of         ,     .
By:        
Title:        

{00219611.DOCX /2 }    1